DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 09/04/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-10 are drawn to a system for collecting, analyzing, and generating educational biological data, which is within the four statutory categories (i.e. system). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] retrieve a biological extraction pertaining to a user; receive, […], an educational inquiry; select, based on the educational inquiry, at least a […] process; and generate, using the at least a […] process and the biological extraction, an inquiry response.   
The limitations of collecting, analyzing, and generating educational biological data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device,” “a third-party device,” and “a machine-learning process,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computing device,” “a third-party device,” and “a machine-learning process,” language, collecting a biological extraction of a user and an educational inquiry, analyze the educational inquiry to select a process and further analyze the biological extraction using the selected process to generate a response to the educational inquiry based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating educational biological data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computing device,” “a third-party device,” and “a machine-learning process,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a computing device such as a microcontroller, microprocessor, a mobile device, a mobile telephone, a smartphone, etc., a third-party device such as a server, and a machine-learning process being a process that automatedly uses a body of data as training data and/or a training set to generate an algorithm that will be performed by a computing device to produce outputs given the data provided, each of which as they relate to a general purpose computer component (Application Specification [0008], [0019], [0063])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computing device,” “a third-party device,” and “a machine-learning process,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computing device such as a microcontroller, microprocessor, a mobile device, a mobile telephone, a smartphone, etc., a third-party device such as a server, and a machine-learning process being a process that automatedly uses a body of data as training data and/or a training set to generate an algorithm that will be performed by a computing device to produce outputs given the data provided, each of which as they relate to a general purpose computer component (Application Specification [0008], [0019], [0063])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the educational biological data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating educational biological data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 11-20 are drawn to a method for collecting, analyzing, and generating educational biological data, which is within the four statutory categories (i.e. method). 
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […] retrieving, […], a biological extraction pertaining to a user; receiving, […], an educational inquiry; selecting, […] based on the educational inquiry, at least a […] process; and generating, […] using the at least a […] process and the biological extraction, an inquiry response.  
The limitations of collecting, analyzing, and generating educational biological data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device,” “a third-party device,” and “a machine-learning process,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computing device,” “a third-party device,” and “a machine-learning process,” language, collecting a biological extraction of a user and an educational inquiry, analyze the educational inquiry to select a process and further analyze the biological extraction using the selected process to generate a response to the educational inquiry based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating educational biological data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computing device,” “a third-party device,” and “a machine-learning process,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a computing device such as a microcontroller, microprocessor, a mobile device, a mobile telephone, a smartphone, etc., a third-party device such as a server, and a machine-learning process being a process that automatedly uses a body of data as training data and/or a training set to generate an algorithm that will be performed by a computing device to produce outputs given the data provided, each of which as they relate to a general purpose computer component (Application Specification [0008], [0019], [0063])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computing device,” “a third-party device,” and “a machine-learning process,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computing device such as a microcontroller, microprocessor, a mobile device, a mobile telephone, a smartphone, etc., a third-party device such as a server, and a machine-learning process being a process that automatedly uses a body of data as training data and/or a training set to generate an algorithm that will be performed by a computing device to produce outputs given the data provided, each of which as they relate to a general purpose computer component (Application Specification [0008], [0019], [0063])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 11-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the educational biological data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating educational biological data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0234606 A1 (hereinafter “Anders”) in view of U.S. Patent Application Pub. No. 2022/0051140 A1 (hereinafter “Oi”).
RE: Claim 1 Anders teaches the claimed: 
1. (Original). An artificial intelligence system for generating educational inquiry responses from biological extractions, the system comprising a computing device, the computing device designed and configured to: retrieve a biological extraction pertaining to a user ((Anders, [0003], [0022], [0029]) (collecting user personal data for a user i.e. biological extraction; input of biomechanical characteristics, personality, genetics, and various other personal performance metrics; the personalized education advisory system is coupled to one or more external tools for cognitive analysis, data mining, natural language analysis, and machine learning, to compile and analyze the user learning data and the user personal data in order to generate the user learning profile and the course recommendations)); 
receive, from a third-party device, an educational inquiry ((Anders, [0017]) (the user device can run the user interface, receive, process, and output display of the course recommendation, and take inputs of the feedback from the user and send to the personalized education advisory system)); […]
generate, using the at least a machine-learning process and the biological extraction, an inquiry response ((Anders, [0003], [0022]) (collecting user personal data for a user i.e. biological extraction; the personalized education advisory system is coupled to one or more external tools for cognitive analysis, data mining, natural language analysis, and machine learning, to compile and analyze the user learning data and the user personal data in order to generate the user learning profile and the course recommendations)). 
Anders fails to explicitly teach, but Oi teaches the claimed: 
select, based on the […] inquiry, at least a machine-learning process ((Oi, [0005]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model selector as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
RE: Claim 2 Anders and Oi teach the claimed: 
2. (Original). The system of claim 1, wherein the biological extraction includes a psychological profile ((Anders, [0029]) (using inputs of personality i.e. psychological profile)).   
RE: Claim 4 Anders and Oi teach the claimed:
4. (Original). The system of claim 1, wherein the biological extraction includes a genetic sequence ((Anders, [0029]) (using inputs of genetics)). 
RE: Claim 6 Anders and Oi teach the claimed:
6. (Original). The system of claim 1, wherein the educational inquiry is an inquiry regarding a suitable form of instruction ((Anders, [0023]) (characteristics of candidate courses include delivery methods and pace of delivery such as media, classroom, blended and synchronous or asynchronous)). 
RE: Claim 7 Anders and Oi teach the claimed:
7. (Original). The system of claim 1, wherein the educational inquiry is an inquiry regarding a learning style of the user ((Anders [0026]) (the user learning provide includes attributes of topic, delivery, grade, year, duration, sentiment, and life events)).
RE: Claim 8 Anders and Oi teach the claimed:
8. (Original). The system of claim 1, wherein the computing device is further configured to select the at least a machine-learning process using a classifier that inputs the educational inquiry and outputs at least a machine-learning process ((Oi, [0005], [0026]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model; the model create apparatus creates a model for classifying the type of an input based on an image, speech, text, or numerical data type of the input)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model for classifying the type of an input of any data type as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
RE: Claim 9 Anders and Oi teach the claimed:
9. (Original). The system of claim 1, wherein the computing device is further configured to select the at least a machine-learning process as a function of the biological extraction ((Oi, [0026]) (the model create apparatus creates a model for classifying the type of an input based on an image, speech, text, or numerical data type of the input)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model for classifying the type of an input of any data type, i.e. as a function of the input, as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
RE: Claim 11 Anders teaches the claimed: 
11. (Original). An artificial intelligence method of generating educational inquiry responses from biological extractions, the method comprising: retrieving, by a computing device, a biological extraction pertaining to a user ((Anders, [0003], [0022], [0029]) (collecting user personal data for a user i.e. biological extraction; input of biomechanical characteristics, personality, genetics, and various other personal performance metrics; the personalized education advisory system is coupled to one or more external tools for cognitive analysis, data mining, natural language analysis, and machine learning, to compile and analyze the user learning data and the user personal data in order to generate the user learning profile and the course recommendations));
receiving, by the computing device and from a third-party device, an educational inquiry ((Anders, [0017]) (the user device can run the user interface, receive, process, and output display of the course recommendation, and take inputs of the feedback from the user and send to the personalized education advisory system)); […]; and
generating, by the computing device and using the at least a machine-learning process and the biological extraction, an inquiry response ((Anders, [0003], [0022]) (collecting user personal data for a user i.e. biological extraction; the personalized education advisory system is coupled to one or more external tools for cognitive analysis, data mining, natural language analysis, and machine learning, to compile and analyze the user learning data and the user personal data in order to generate the user learning profile and the course recommendations)). 
Anders fails to explicitly teach, but Oi teaches the claimed: 
selecting, by the computing device and based on the […] inquiry, at least a machine-learning process ((Oi, [0005]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model selector as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
RE: Claim 12 Anders and Oi teach the claimed:
12. (Original). The method of claim 11, wherein the biological extraction includes a psychological profile ((Anders, [0029]) (using inputs of personality i.e. psychological profile)).   
RE: Claim 14 Anders and Oi teach the claimed: 
14. (Original). The method of claim 11, wherein the biological extraction includes a genetic sequence ((Anders, [0029]) (using inputs of genetics)).
RE: Claim 16 Anders and Oi teach the claimed:
16. (Original). The method of claim 11, wherein the educational inquiry is an inquiry regarding a suitable form of instruction ((Anders, [0023]) (characteristics of candidate courses include delivery methods and pace of delivery such as media, classroom, blended and synchronous or asynchronous)).
RE: Claim 17 Anders and Oi teach the claimed:
17. (Original). The method of claim 11, wherein the educational inquiry is an inquiry regarding a learning style of the user ((Anders [0026]) (the user learning provide includes attributes of topic, delivery, grade, year, duration, sentiment, and life events)). 
RE: Claim 18 Anders and Oi teach the claimed:
18. (Original). The method of claim 11, wherein selecting the at least a machine-learning process further comprises selecting the at least a machine-learning process using a classifier that inputs the educational inquiry and outputs at least a machine-learning process ((Oi, [0005], [0026]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model; the model create apparatus creates a model for classifying the type of an input based on an image, speech, text, or numerical data type of the input)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model for classifying the type of an input of any data type as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
RE: Claim 19 Anders and Oi teach the claimed:
19. (Currently Amended). The method((Oi, [0005], [0026]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model; the model create apparatus creates a model for classifying the type of an input based on an image, speech, text, or numerical data type of the input)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model for classifying the type of an input of any data type, i.e. as a function of the input, as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0234606 A1 (hereinafter “Anders”) in view of U.S. Patent Application Pub. No. 2022/0051140 A1 (hereinafter “Oi”), and further in view of U.S. Patent Application Pub. No. 2020/0258171 A1 (hereinafter “Gibbon et al.”).
RE: Claim 3 Anders and Oi teach the claimed:
3. (Original). The system of claim 2.
Anders and Oi fail to explicitly teach, but Gibbon et al. teaches the claimed:  
wherein the psychological profile is obtained utilizing a questionnaire performed by the user ((Gibbon et al., [0042], [0075]) (a recommendation engine may utilize machine learning to generate a recommendation using client profile data; the platform requests the input of certain personal data such as preferences and personality traits i.e. psychological profile; providing input of personal information may include a questionnaire or survey)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the inputting of personality traits through a questionnaire to generate a recommendation utilizing a machine learning engine as taught by Gibbon et al. within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders and the method and system for a machine learning model selector as taught by Oi with the motivation of providing recommendations for suitable collaborators to prevent future failure of transactions (Gibbon et al., [0002], [0018]). 
RE: Claim 13 Anders and Oi teach the claimed: 
13. (Original). The method of claim 12. 
Anders and Oi fail to explicitly teach, but Gibbon et al. teaches the claimed:  
wherein the psychological profile is obtained utilizing a questionnaire performed by the user ((Gibbon et al., [0042], [0075]) (a recommendation engine may utilize machine learning to generate a recommendation using client profile data; the platform requests the input of certain personal data such as preferences and personality traits i.e. psychological profile; providing input of personal information may include a questionnaire or survey)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the inputting of personality traits through a questionnaire to generate a recommendation utilizing a machine learning engine as taught by Gibbon et al. within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders and the method and system for a machine learning model selector as taught by Oi with the motivation of providing recommendations for suitable collaborators to prevent future failure of transactions (Gibbon et al., [0002], [0018]). 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0234606 A1 (hereinafter “Anders”) in view of U.S. Patent Application Pub. No. 2022/0051140 A1 (hereinafter “Oi”), and further in view of U.S. Patent Application Pub. No. 2020/0073881 A1 (hereinafter “Sharma et al.”).
RE: Claim 5 Anders and Oi teach the claimed:
5. (Original). The system of claim 1.
Anders and Oi fail to explicitly teach, but Sharma et al. teaches the claimed:  
wherein the educational inquiry is an inquiry regarding a suitable educational institution ((Sharma et al., [0046]) (enabling the applicant and consultant to view best-fit and real-time personalized recommendations of business schools generated through machine learning procedures)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine generating a recommendation of a best-fit of business schools generated through machine learning as taught by Sharma et al. within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders and the method and system for a machine learning model selector as taught by Oi with the motivation of providing a best-fit school recommendation when the number of choices are overwhelming and the process typically involves bias and subject evaluation (Sharma et al., [0003]). 
RE: Claim 15 Anders and Oi teach the claimed:
15. (Original). The method of claim 11.
Anders and Oi fail to explicitly teach, but Sharma et al. teaches the claimed:  
wherein the educational inquiry is an inquiry regarding a suitable educational institution ((Sharma et al., [0046]) (enabling the applicant and consultant to view best-fit and real-time personalized recommendations of business schools generated through machine learning procedures)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine generating a recommendation of a best-fit of business schools generated through machine learning as taught by Sharma et al. within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders and the method and system for a machine learning model selector as taught by Oi with the motivation of providing a best-fit school recommendation when the number of choices are overwhelming and the process typically involves bias and subject evaluation (Sharma et al., [0003]). 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0234606 A1 (hereinafter “Anders”) in view of U.S. Patent Application Pub. No. 2022/0051140 A1 (hereinafter “Oi”), and further in view of U.S. Patent Application Pub. No. 2014/0052663 A1 (hereinafter “Kelley et al.”).
RE: Claim 10 Anders and Oi teach the claimed:
10. (Original). The system of claim 1, wherein the at least a machine-learning process further includes a […] classification process ((Oi, [0005], [0026]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model; the model create apparatus creates a model for classifying the type of an input based on an image, speech, text, or numerical data type of the input)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model for classifying the type of an input of any data type, i.e. as a function of the input, as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]). 
Anders and Oi fail to explicitly teach, but Kelley et al. teaches the claimed: 
mental health suitability. ((Kelley et al., [0029]) (collecting of information about schools including student life, faculty interactivity, quality of dormitory life, spiritual development, social development, friend development, friend longevity, and happiness to create a profile and overall ranking and ranking for each measured factor for each school). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the collecting of information about schools including student life, faculty interactivity, quality of dormitory life, spiritual development, social development, friend development, friend longevity, and happiness to create a profile and overall ranking and ranking for each measured factor for each school as taught by Kelley et al. within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders and the method and system for a machine learning model selector as taught by Oi with the motivation of evaluating the overwhelming considerations of prospective schools for a student (Kelley et al., [0003]). 
RE: Claim 20 Anders and Oi teach the claimed:
20. (Currently Amended). The method  wherein the at least a machine- learning process further includes a […] classification process ((Oi, [0005], [0026]) (selecting a model based on output results obtained by inputting pieces of learning data to registered models, creating a new model by inputting the pieces of learning data to the selected model and performing machine learning, and registering the created new model such that the new model is associated with the selected model; the model create apparatus creates a model for classifying the type of an input based on an image, speech, text, or numerical data type of the input)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the machine learning model for classifying the type of an input of any data type, i.e. as a function of the input, as taught by Oi within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders with the motivation reducing the amount of time and data required to create an accurate prediction model (Oi, [0003]).
Anders and Oi fail to explicitly teach, but Kelley et al. teaches the claimed: 
 mental health suitability One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the collecting of information about schools including student life, faculty interactivity, quality of dormitory life, spiritual development, social development, friend development, friend longevity, and happiness to create a profile and overall ranking and ranking for each measured factor for each school as taught by Kelley et al. within the method and system for utilizing machine learning to produce personalized education plans as taught by Anders and the method and system for a machine learning model selector as taught by Oi with the motivation of evaluating the overwhelming considerations of prospective schools for a student (Kelley et al., [0003]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 20210246560 A1 teaches a curriculum to lesson matching engine utilizing machine learning ([0291]); and 
U.S. Patent Application Pub. No. 2017/0076620 A1 teaches defining class material based on student profiles (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626